Title: From Thomas Jefferson to the County Lieutenants of Hampshire and Berkeley, 24 December 1780
From: Jefferson, Thomas
To: County Lieutenants



Sir
Richmond December 24th. 1780

A powerful army forming by our enemies in the south and an extensive combination of savages in the west will probably render the ensuing campaign exceedingly active, and particularly call forth the exertions of this state. It is our duty to look forward in time and to make a proper division of our force between these two objects. There seems but one method of preventing the savages from spreading slaughter and desolation over our whole frontier, and that is by carrying the war into their own country: and to render even this measure effectual our movements must be so early as to be beforehand with them. Your county is allotted to the western defence. You will therefore be pleased to send of [off] your  militia under proper officers by the way of pittsburg to the falls of Ohio to join under Colo. Clarke in an expedition over that river and to continue in service during the expedition as to which Colo. Clarke is instructed from hence. They must be at pittsburg precisely by the first of march. They are to be subsisted on the way by such commissary as you shall appoint who is to act as quarter master, both offices to cease when he shall have conducted the militia to Pittsburg. I send him for the purpose of fulfilling the duties of these two officespounds which however I consider as principally to be expended in victualling the men as the baggage they take with them must be very trifling. Shoud it indeed be otherwise they will certainly lose it as the means of transportation will become less and less during their tour. Let every man go well armed, and with such arms as suit the western service. I must desire you to keep up a constant correspondence with Colo. Clarke till you shall have marched your men, and having fixed myself the number of men you are to furnish every other instruction I give you herein is submitted to any alterations he shall find necessary.
I am sir, your most obedient servant,

T J.

